Title: Thomas Jefferson to Gerardus Vrolik, 2 May 1810
From: Jefferson, Thomas
To: Vrolik, Gerardus


          
            Sir
            Monticello in Virginia 
                     May 2. 1810.
          
          Your letter of the 10th of May of the last year came but lately to my hands.  I am duly sensible of the honor done me by the first class of the Royal Institute of sciences, of literature, & of fine arts, in associating me to their class, and by the approbation which his Majesty the king of Holland has condescended to give to their choice. his patronage of institutions for extending among mankind the boundaries of information proves his just sense of the cares devolved on him by his
			 high station, & commands the approving voice of all the sons of men. if mine can be heard, from this distance, among them, it will be through the benefit of the special communication which
			 your
			 position may procure it, and which I am to request.I pray you to present also my thanks to the first class for this mark of their distinction, which I
			 recieve with due sensibility &
			 gratitude. sincerely a friend to science, & feeling the fraternal relation it establishes among the whole family of it’s votaries, wheresoever dispersed through nations,
			 friendly
			 or hostile, I shall be happy at all times in fulfilling any particular views which the society may extend to this region of the globe, & in being made useful to them in any special services
			 they
			 will be pleased to give me an opportunity of rendering.To yourself, Sir, I tender the assurances of my particular respect & high consideration.
          
            Th:
            Jefferson
        